DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, 6-13 and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art Topiwala et al., (US 2021/0014497) which teaches  a video decoder configured to decode a video bitstream with adaptive resolution change and signaling to indicate that adaptive resolution can be done layer-wise and Lin et al., (US 2020/0077092) which teaches a method and apparatus for coding pictures wherein a third flag indicates whether visual boundary information is signaled. These references, either singularly or in combination fail to anticipate or render obvious especially the underlined limitations of claim 1 (and the similar device limitations of claim 10) including a method of decoding a video bitstream using at least one processor, the method comprising: obtaining from the video bitstream a first flag indicating that reference picture resampling is enabled for a coded video sequence (CVS); in response to the first flag indicating that the reference picture resampling is enabled for the CVS, determining whether a picture resolution change is allowed in the CVS based on a second flag; based on the second flag indicating that the picture resolution is not changed in the CVS, decoding the CVS using the reference picture resampling for spatial scalability and adaptive resolution change (ARC); and based on the second flag indicating that the picture resolution is not changed in the CVS, decoding the CVS using the reference picture resampling for the spatial scalability without using the reference picture resampling for the ARC, and obtaining a third flag indicating whether subpicture information is present for the CVS. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marnie Matt whose telephone number is (303)297-4255.  The examiner can normally be reached on Monday - Friday, 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/MARNIE A MATT/            Primary Examiner, Art Unit 2485